PER CURIAM.
This is an appeal from a final judgment of dissolution and order denying rehearing. We affirm in part, reverse in part and remand.
We find no error in two of the three points raised on appeal, but reverse the award of child support and remand for a redetermination of such since the trial court erroneously imputed income to appellant based on the gross receipts of his business.
The trial court’s reevaluation of the evidence as to imputed income and its redeter-mination of the amount of child support should be made on the record before it, without a further evidentiary hearing.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.